Citation Nr: 1629224	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a mental disorder styled as anxiety disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder and assigned an initial 10 percent disability rating effective September 1, 2006.  

In an August 2010 rating decision, the rating was increased to 30 percent, also effective September 1, 2006.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The claim was remanded by the Board in February 2012 in order to afford the Veteran his requested hearing.  The Veteran presented testimony before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  The claim was remanded again in February 2014 for additional development and was denied by the Board in an April 2015 decision.  

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an undated Joint Motion for Remand (Joint Motion) the parties requested that the Court vacate the April 2015 Board decision and remand the issue for proceedings consistent with the motion.  In a February 2016 Order, the Court granted the Joint Motion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The undated Joint Motion determined that the Board had failed to satisfy its duty to assist by failing to obtain an adequate medical examination and supporting opinion in compliance with the terms of its February 2014 remand order.  The parties to the Joint Motion agreed that the April 2014 VA examination report did not comply with the Board's February 2014 remand order such that vacatur and remand were necessary to allow the Board to comply with its prior remand order by obtaining an adequate medical examination and supporting opinion.  

The Veteran underwent an initial posttraumatic stress disorder (PTSD) Disability Benefits Questionnaire (DBQ) on February 22, 2016, three days prior to the Court's February 2016 Order granting the Joint Motion.  Remand is needed in order for the issuance of a supplemental statement of the case (SSOC) that considers the examination report, as well as the additional VA treatment records, which included mental health treatment records, that have been associated with the electronic record since the Board's April 2015 decision.  

Accordingly, the case is REMANDED for the following actions:

Readjudicate the claim of entitlement to an initial rating in excess of 30 percent for a mental disorder styled as anxiety disorder with consideration of the evidence added to the record since the Board's April 2015 decision.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




